Citation Nr: 9929721	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-26 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  This matter is before the Board of Veterans' 
Appeals (Board) in connection with an October 1995 rating 
decision by the Cleveland, Ohio, Regional Office (RO).  This 
case was previously before the Board.  In a March 1998 
decision, the Board denied entitlement to service connection 
for five other claimed disorders and remanded the PTSD issue 
to the RO for further action.  

By rating decision in April 1999, the RO found no new and 
material evidence to reopen the five service connection 
claims denied by the Board in its March 1998 decision.  In 
the April 1999 rating decision, the RO also granted 
entitlement to service connection for PTSD.  In June 1999, 
the veteran filed a notice of disagreement as to the five 
denied issues, and a statement of the case addressing the 
five issues (other than PTSD) was issued in July 1999.  The 
claims file does not show that a substantive appeal has been 
received in response to the July 1999 statement of the case, 
and the issues addressed therein are therefore not in 
appellate status at this time.  38 U.S.C.A. § 7105(a) (West 
1991). 


FINDINGS OF FACT

1.  The only issue which remained in appellate status after 
the Board's March 20, 1998, decision was entitlement to 
service connection for PTSD; in the March 20, 1998, decision, 
the Board remanded the PTSD issue to the RO for additional 
action. 

2.  By rating decision in April 1999, the RO granted 
entitlement to service connection for PTSD.  


CONCLUSION OF LAW

There being no issues in appellate status, the Board does not 
have jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The October 1995 rating decision which gave rise to this 
matter denied entitlement to service connection for six 
claimed disabilities, including PTSD.  The veteran initiated 
and completed an appeal to the Board on all six issues, thus 
placing all six issues in appellate status.  38 U.S.C.A. 
§ 7105(a).  The appeal was therefore forwarded to the Board.

However, in a decision dated March 20, 1998, the Board denied 
the appeal as to all issues with the exception of the PTSD 
issue.  The PTSD issue was remanded to the RO for additional 
action.  Subsequent to the Board's March 1998 remand, the RO 
granted entitlement to service connection for PTSD.  This 
grant of service connection constituted a full grant of the 
benefit sought as to that issue; that is, the establishment 
of service connection.  Although the RO has apparently 
forwarded the matter back to the Board and issued a 
supplemental statement of the case addressing the matter of 
the effective date for the grant of service connection, the 
claims file does not include a notice of disagreement as to 
that issue, and in a September 1999 memorandum, the veteran's 
representative has acknowledged that the issue of the 
effective date is not in appellate status.  Accordingly, the 
Board does not have jurisdiction over any matter.  38 
U.S.C.A. § 7104.


ORDER

The case is dismissed. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

